         Case 3:19-cv-01743-SI       Document 49    Filed 11/08/19   Page 1 of 5




Stephen Manning (SBN 013373)                   Karen C. Tumlin (admitted pro hac vice)
stephen@innovationlawlab.org                   karen.tumlin@justiceactioncenter.org
Nadia Dahab (SBN 125630)                       Esther H. Sung (admitted pro hac vice)
nadia@innovationlawlab.org                     esther.sung@justiceactioncenter.org
INNOVATION LAW LAB                             JUSTICE ACTION CENTER
333 SW Fifth Avenue #200                       P.O. Box 27280
Portland, OR 97204                             Los Angeles, CA 90027
Telephone: +1 503 241-0035                     Telephone: +1 323 316-0944
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                 PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;               Case No.: 3:19-cv-01743-SB
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,

                            Plaintiffs,
       v.                                      DECLARATION OF JANE DOE #2 IN
                                               SUPPORT OF PLAINTIFFS’ MOTION
                                               FOR A PRELIMINARY INJUNCTION

DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,

                            Defendants.
          Case 3:19-cv-01743-SI        Document 49        Filed 11/08/19    Page 2 of 5




                                Declaration of "Jane Doe #2"

  I, "Jane Doe", upon my personal knowledge, hereby declare as follows:

     I. I am a United States citizen who was admitted to the United States as an LPR in
          2014 and who naturalized in 2018.
     2. I currently live in Rancho Cucamonga, California with my two children. I work as
          a packager at a nail plate company. In the United States I have my brothers and
          sisters here. Life in the United States has not been easy and I have had many
          obstacles along the road. I have been in this country for 13 years and I have seen
          the beauty and opportunities this country has for people. As a victim of abuse, I
          am thankful to this country for giving me the chance to get up on my two feet and
          continue with my life after that dark time. The United States has given me a sense
          of hope and happiness for the future and although I am not where I would like to
          be, I am getting there.
     3. I currently have MediCal health insurance, through California's state Medicaid
          program, due to my low income. It has been hard financially as a single mother to
          be able to afford a private health insurance.
     4. I have sponsored an immigrant visa application for my parents, so that I can
          reunite with them here.
     5. My parents are                 and currently reside in Nicaragua. They are nationals
          of Nicaragua.
     6. I applied for my parents to come to the United States on or around December 19,
          2018. The I-130 petitions were approved on or around July 09, 2019.
     7.   Since then, my parents have received the NYC letter to proceed with the Consular
          Process and we are currently working on the collection of infonnation and
          documents to submit the DS-260 and immigrant documents.
     8. They were awaiting the interview when they received news of the October 4
          Presidential Proclamation detailing the ban on their entry unless they will be
          covered by approved health insurance within 30 days of the alien's entry into the
          United States, or unless the alien possesses the financial resources to pay for
          reasonably foreseeable medical costs.


Page 1 - DECLARATION OF JANE DOE #2 IN SUPPORT OF PLAINTIFFS' MOTION FOR
A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI         Document 49        Filed 11/08/19      Page 3 of 5




     9. Cun-ently my parents do not have health insurance. They go to local clinics in
        Nicaragua when they need medical assistance. After being victim of abuse and
        being a single mother, it has been financially hard for me. I will need a joint
        sponsor in order to complete the affidavit of support section of my parents'
        immigrant visa.
     I 0. I have looked at what is considered approved health insurance under the
        President's Proclamation and the plans are either not available to my parents or
        are unaffordable due to my family's cun-ent financial situation. For example,
        Medicare is not available to my parents and none of our family members can add
        our parents onto an approved plan.
     11. I have already been living apart from my parents for 13 years, and the separation
        has been difficult to say the least. I can only communicate with my parents twice
        a week, if that, since they live in a remote location. The separation has been
        extremely hard. To be away for many years from my parents made me feel alone
        in this country. To have gone through the domestic violence and not have my
        mother and father here to run to and ask for help. To have endured so many
         hon-ible moments but also beautiful ones like the birth of my children and they
         could not be a part of that, breaks my heart. Not only has a daughter been
        separated from her parents, but grandkids have not had the opportunity to meet
        their grandparents.
     12. It has been many milestones that my parents have missed in their grandkids' life
         and my children have missed the opportunity to experience what it is to have a
         loving, caring, nmiuring grandparent in their life. It is sad to realize that they do
         not know the meaning of a grandparent. My parents are the only grandparents
         involved in my kids' life, not having them physically here is extremely hard. They
         have missed bilihdays, Christmas, New Years, and every single achievement
         personally and in school. Although we try to always keep them involved, it is not
         easy keeping communication when we are so far away. These are moments that
         they will never get back and many firsts that are long gone. I just pray that my
         kids are able to meet their grandparents soon and be able to make up all the lost
         time and moments.


Page 2 - DECLARATION OF JANE DOE #2 IN SUPPORT OF PLAINTIFFS' MOTION FOR
A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI         Document 49        Filed 11/08/19     Page 4 of 5




     13. I understand that under the new Proclamation I am indefinitely unable to reunite
        with my parents. When I learned that our separation will be prolonged
        indefinitely, I felt saddened. To have gone through many awful moments and then
        having hope to finally reunite with your parents is a feeling that cannot be
        explained. All those hopes were cmshed by the uncertainty of how much longer it
        would take with the Proclamation.
     14. I am willing to serve as a class representative on behalf of those who are similarly
        situated to me m1d cannot have family members join them in the United States
        because of the current refugee restrictions.
     15. I know that if the class is certified I will be representing more than just myself in
        this case. I have spoken with the lawyers who represent me about what being a
        class representative means. I want to help everyone in my situation because we
        are all suffering due to the unfair restrictions imposed by this Proclamation.




Page 3 - DECLARATION OF JANE DOE #2 IN SUPPORT OF PLAINTIFFS' MOTION FOR
A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI         Document 49       Filed 11/08/19     Page 5 of 5




  I declare under penalty of pe1jury and under the laws of the United States that
  the foregoing is trne and correct. Executed at Encino, CA on November 5, 2019.




                                                                   "Jane Doe"




Page 4 - DECLARATION OF JANE DOE #2 IN SUPPORT OF PLAINTIFFS' MOTION FOR
A PRELIMINARY INJUNCTION
